Exhibit 10.2

DIRECTOR SUPPORT AGREEMENT

This DIRECTOR SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of July 19, 2018 (the “Execution Date”), by and between Spirit of Texas
Bancshares, Inc., a Texas corporation (“Spirit”), Comanche National Corporation,
a Texas corporation (the “Company”), and [                    ], an individual
resident of the State of [                    ] (the “Undersigned”). Terms with
their initial letters capitalized and not otherwise defined herein have the
meanings given to them in the Reorganization Agreement (as defined below).

RECITALS

WHEREAS, the Undersigned is a director of the Company and/or The Comanche
National Bank, a national banking association and subsidiary of the Company (the
“Bank”);

WHEREAS, in connection with the execution of this Agreement, Spirit and the
Company are entering into that certain Agreement and Plan of Reorganization,
dated as of the date hereof (as such agreement may be amended or supplemented
from time to time, the “Reorganization Agreement”), pursuant to which the
Company will merge with and into Spirit, with Spirit continuing as the surviving
entity (the “Merger”), and which further contemplates that the Bank and Spirit
of Texas Bank, SSB, a Texas state savings bank and wholly-owned subsidiary of
Spirit (“Spirit Bank”) will be combined through merger, with Spirit Bank
continuing as the surviving entity, pursuant to a separate agreement and plan of
merger;

WHEREAS, the term “Company” as used in this Agreement with respect to time
periods after the Effective Time shall mean Spirit, as successor to the Company
in the Merger;

WHEREAS, the Undersigned, as a director of the Company and/or the Bank, as the
case may be, has had access to certain Confidential Information (as defined
below), including, without limitation, information concerning the Company’s and
the Bank’s business and the relationships between the Company and the Bank,
their respective subsidiaries, vendors and customers, and the Company’s and/or
the Bank’s status and relationship with peer institutions that compete with
Spirit, Spirit Bank, the Company and/or the Bank, and has had access to trade
secrets, customer goodwill and proprietary information of the Company and/or the
Bank and their respective businesses that constitute a substantial asset to be
acquired by Spirit and Spirit Bank; and

WHEREAS, the Undersigned recognizes that Spirit’s willingness to enter into the
Reorganization Agreement is dependent on the Undersigned entering into this
Agreement (including the anti-piracy/non-solicitation/non-competition covenants
below) and, therefore, this Agreement is incident thereto.

NOW, THEREFORE, for the new Confidential Information the Undersigned will be
provided , training that is expected to be made available to the Undersigned and
for other good and valuable consideration contained herein and in the
Reorganization Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

1.    Director Support. The Undersigned agrees to use [his/her] best efforts to
refrain from harming the goodwill and business relationships of Spirit, Spirit
Bank, the Company, the Bank and their respective subsidiaries, and their
respective customer and client relationships during the term of this Agreement.

2.    Non-Disclosure Obligations. The Undersigned agrees that [he/she] will not
make any unauthorized disclosure, directly or indirectly, of any Confidential
Information of Spirit, Spirit Bank, the Company or the Bank to third parties, or
make any use thereof, directly or indirectly. The Undersigned also agrees that
[he/she] shall deliver promptly to Spirit or the Company at any time at its
reasonable request, without retaining any copies, all documents and other
material in the Undersigned’s possession at that time relating, directly or
indirectly, to any Confidential Information or other information of Spirit,
Spirit Bank, the Company or the Bank, or Confidential Information or other
information regarding third parties, learned in such person’s position as a
director, officer, employee or shareholder of the Company or the Bank, as
applicable.

For purposes of this Agreement, “Confidential Information” means and includes
Spirit’s, Spirit Bank’s, the Company’s and the Bank’s confidential and/or
proprietary information and/or trade secrets, including those of their
respective subsidiaries, that have been and/or will be developed or used and
that cannot be obtained readily by third parties from outside sources.
Confidential Information includes, but is not limited to, the: information
regarding past, current and prospective customers and investors and business
affiliates, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services, and processes; procurement
procedures, pricing, and pricing techniques, including contact names, services
provided, pricing, type and amount of services used; financial data; pricing
strategies and price curves; positions; plans or strategies for expansion or
acquisitions; budgets; research; financial and sales data; trading methodologies
and terms; communications information; evaluations, opinions and interpretations
of information and data; marketing and merchandising techniques; electronic
databases; models and the output from same; specifications; computer programs;
contracts; bids or proposals; technologies and methods; training methods and
processes; organizational structure; personnel information, including
compensation and bonuses; payments or rates paid to consultants or other service
providers; other such confidential or proprietary information; and notes,
analysis, compilations, studies, summaries, and other material prepared by or
for Spirit, Spirit Bank, the Company, the Bank or any of their respective
subsidiaries containing or based, in whole or in part, on any information
included in any of the foregoing. The term “Confidential Information” does not
include any information that (a) at the time of disclosure or thereafter is
generally available to and known to the public, other than by a breach of this
Agreement by the disclosing party; (b) was available to the disclosing party,
prior to disclosure by Spirit, Spirit Bank, the Company or the Bank, as
applicable, on a non-confidential basis from a source other than the Undersigned
and is not known by the Undersigned, after reasonable investigation, to be
subject to any fiduciary, contractual or legal obligations of confidentiality;
or (c) was independently acquired or developed by the Undersigned without
violating any obligations of this Agreement. The Undersigned acknowledges that
Spirit’s, Spirit Bank’s, the Company’s and the Bank’s respective businesses are
highly competitive, that this Confidential Information

 

2



--------------------------------------------------------------------------------

constitutes valuable, special and unique assets to be acquired by Spirit in the
Merger and constitutes existing valuable, special, and unique assets held by the
Company pre-Merger, and that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to Spirit.

3.    Non-Competition Obligations. The Undersigned agrees that, for the period
beginning on the Execution Date and continuing until the date that is two
(2) years after the Effective Time of the Merger (the “Non-Competition Period”),
the Undersigned will not, except as a director or officer of the Company or the
Bank prior to the Effective Time of the Merger or as set forth on Schedule A
hereto, in any capacity, directly or indirectly:

(a)    compete or engage, anywhere in the geographic area comprised of the fifty
(50) mile radius surrounding the locations of the Bank before the Effective Time
or, following the Effective Time, the locations of Spirit Bank banking centers
that were formerly locations of the Bank (the “Market Area”), in a business as a
federally insured depository institution;

(b)    take any action to invest in, own, manage, operate, control, participate
in, be employed or engaged by, be a director of, or otherwise be connected in
any manner with any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization or Governmental Body (each, a
“Person”) engaging in a business similar to that of Spirit, Spirit Bank, the
Company or the Bank anywhere within the Market Area. Notwithstanding the
foregoing, the Undersigned is permitted hereunder to own, directly or
indirectly, up to one percent (1%) of the issued and outstanding securities of
any publicly traded financial institution conducting business in the Market
Area;

(c)    (i) call on, service, solicit or respond to inquiries for competing
business from customers of Spirit, Spirit Bank, the Company or the Bank or any
of their respective Affiliates if, within the twelve (12) months before the
Execution Date, the Undersigned had or made contact with the customer, or had
access to information and files about the customer, or (ii) interfere with or
damage (or attempt to interfere with or damage) any relationship between Spirit,
Spirit Bank, the Company or the Bank or any of their respective Affiliates and
any such customer; or

(d)    call on, solicit, induce or respond to inquiries to or from any employee
of Spirit, Spirit Bank, the Company or the Bank or any of their respective
Affiliates whom the Undersigned had contact with, knowledge of, or association
with in the course of service with the Company or the Bank (whether as an
employee or a contractor) to terminate [his/her] employment from or contract
with Spirit, Spirit Bank, the Company or the Bank or any of their respective
Affiliates, and will not assist any other Person in such activities;

provided, however, that the restrictions in the foregoing (c) and (d) will not
prohibit the Undersigned from responding to inquiries made in response to a
general solicitation for customers or employees or publicly advertised
employment opportunities (including through employment agencies).

 

3



--------------------------------------------------------------------------------

The Undersigned may not avoid the purpose and intent of this Section 3 by
engaging in conduct within the Market Area from a remote location through means
such as telecommunications, written correspondence, computer generated or
assisted communications or other similar methods.

4.    Non-Competition Covenant Reasonable. The Undersigned acknowledges that the
restrictions imposed by this Agreement are legitimate, reasonable and necessary
to protect Spirit’s acquisition of the Company and the goodwill and business
prospects thereof. The Undersigned acknowledges that the scope and duration of
the restrictions contained herein are reasonable in light of the time that the
Undersigned has been engaged in the business of the Company and/or the Bank and
the Undersigned’s relationship with the customers of the Company and/or the
Bank. The Undersigned further acknowledges that the restrictions contained
herein are not burdensome to the Undersigned in light of the other opportunities
that remain open to the Undersigned. Moreover, the Undersigned acknowledges that
he or she has and will have other means available to him or her for the pursuit
of his or her livelihood after the Effective Time of the Merger.

5.    Consideration. In consideration for the above obligations of the
Undersigned, in addition to those matters set forth in the Recitals to this
Agreement, the Company agrees to provide the Undersigned with access to new
Confidential Information and training relating to the Company’s business, which
will become Spirit’s business after the Effective Time of the Merger, in a
greater quantity and/or expanded nature than that already provided to the
Undersigned. The Undersigned also will have access to, or knowledge of, new
Confidential Information of third parties, such as actual and potential
customers, suppliers, partners, joint venturers, investors, financing sources,
etc., of the Company and/or the Bank prior to the Merger.

6.    Injunctive Relief and Additional Remedies. The Undersigned acknowledges
that the injury that would be suffered by Spirit or the Company as a result of a
breach of the provisions of this Agreement (including any provision of
Section 3) would be irreparable and that an award of monetary damages to Spirit
or the Company, as the case may be, for such a breach would be an inadequate
remedy. Consequently, each of Spirit and the Company shall have the right, in
addition to any other rights it may have, to seek specific performance, to
obtain injunctive relief to restrain any proposed or actual breach or threatened
breach or otherwise to specifically enforce any provision of this Agreement
without the obligation to post bond or other security in seeking such relief.
Such equitable remedies are in addition to the right to obtain compensatory and
punitive damages and attorney’s fees, and, notwithstanding Spirit’s or the
Company’s, as the case may be, right to so seek damages, the Undersigned waives
any defense that an adequate remedy for Spirit or the Company, as the case may
be, exists under law. If the Undersigned, on the one hand, or Spirit or the
Company, on the other hand, must bring suit to enforce this Agreement, the
prevailing party shall be entitled to recover its attorneys’ fees and costs
related thereto.

7.    Extension of Restrictive Covenant Period. In the event that Spirit or the
Company shall file a lawsuit in any court of competent jurisdiction alleging a
breach of Section 3 of this Agreement by the Undersigned and Spirit or the
Company is successful on the merits of such lawsuit, then any time period set
forth in this Agreement including the time periods set forth in Section 3, will
be extended one month for each month the Undersigned was in breach of this
Agreement, so that Spirit or the Company, as the case may be, is provided the
benefit of the full Non-Competition Period.

 

4



--------------------------------------------------------------------------------

8.    Effectiveness of this Agreement. This Agreement shall become effective on
the Execution Date. This Agreement shall automatically terminate and be of no
further force or effect if (a) the Reorganization Agreement is not executed on
or prior to the Execution Date, or (b) the Reorganization Agreement (once
executed) is terminated in accordance with its terms and the Merger does not
occur.

9.    Waiver; Amendment. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Any party may unilaterally waive a
right which is solely applicable to it. Such action will be evidenced by a
signed written notice. Neither the failure nor any delay in exercising any
right, power or privilege under this Agreement by any party hereto will operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder will preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver of any party of any
right or remedy on any one occasion will not be construed as a bar to any right
or remedy that such party would otherwise have on any future occasion or to any
right or remedy that any other party may have hereunder. This Agreement may be
amended, modified or supplemented only by an instrument in writing executed by
each of the parties hereto.

10.    Notices. All notices, consents, waivers and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered in person, mailed by first class
mail (postage prepaid) or sent by email, courier or personal delivery to the
parties at the following addresses unless by such notice a different address
shall have been designated:

If to Spirit:

Spirit of Texas Bancshares, Inc.

1836 Spirit of Texas Way

Conroe, Texas 77301

Attention: Mr. Dean O. Bass, Chairman and Chief Executive Officer

Email: DBass@sotb.com

With a copy (which shall not constitute notice) to:

Hunton Andrews Kurth LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention: Mr. Peter G. Weinstock

Email: pweinstock@HuntonAK.com

 

5



--------------------------------------------------------------------------------

If to the Company:

Comanche National Corporation

100 E. Central

Comanche, Texas 76442

Attention: Mr. William K. Nix, Chairman and Chief Executive Officer

                 Mr. Jeff D. Stewart, President

Email: kendall.nix@comanchenational.com

            jstewart@comanchenational.com

With a copy (which shall not constitute notice to:

Fenimore Kay Harrison & Ford, LLP

812 San Antonio Street, Suite 600

Austin, Texas 78701

Attention: Mr. Chet A. Fenimore

Email: cfenimore@fkhpartners.com

If to the Undersigned:

At the address set forth on the Undersigned’s signature page hereto.

All notices sent by mail as provided above shall be deemed delivered three
(3) days after deposit in the mail, all notices sent by courier as provided
above shall be deemed delivered one (1) day after being sent and all notices
sent by email shall be deemed delivered upon confirmation of receipt. All other
notices shall be deemed delivered when actually received. Any party to this
Agreement may change its address for the giving of notice specified above by
giving notice as provided herein. Notices permitted to be sent via email shall
be deemed delivered only if sent to such persons at such email addresses as may
be set forth in writing (and confirmation of receipt is received by the sending
party).

11.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Spirit, the Company and their respective successors and
assigns, including, without limitation, any successor by merger, consolidation
or stock purchase of Spirit, the Company and any Person that acquires all or
substantially all of the assets of Spirit or the Company.

12.    Governing Law; Jurisdiction. This agreement is to be construed in
accordance with and governed by the laws of the State of Texas without regard
for conflict of laws principles thereof. Any suit, action or other proceeding
directly or indirectly arising out of or relating to this Agreement or the
transactions contemplated hereby must be brought in the courts of the State of
Texas, County of Harris, or, if it has or can acquire jurisdiction, in the U.S.
District Court for the Southern District of Texas (Houston Division), and each
party irrevocably submits to the exclusive jurisdiction of such court in any
such suit, action or other proceeding. Process in any suit, action or other
proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. Notwithstanding the foregoing a party may commence any
action or proceeding in a court other than the above-named courts solely for the
purpose of enforcing an order or judgment issued by one of the above-named
courts.

 

6



--------------------------------------------------------------------------------

13.    Entire Agreement. This Agreement, together with the Reorganization
Agreement and the agreements contemplated thereby, embody the entire agreement
and understanding of the parties hereto in respect to the subject matter
contained herein. This Agreement supersedes all prior agreements and
understandings among the parties with respect to such subject matter contained
herein. In the event of a conflict between the terms of this Agreement and the
terms of the Reorganization Agreement, the terms of the Reorganization Agreement
shall control.

14.    No Third-Party Beneficiaries. Nothing contained in this Agreement,
express or implied, is intended to confer upon any persons, other than the
parties hereto or their respective successors, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

15.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. If any
restriction in this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, it is the intention of the parties that the restrictions
be reformed by such court in such a manner that protects the business and
Confidential Information of Spirit, Spirit Bank, the Company and the Bank to the
maximum extent permissible.

16.    Representation by Counsel; Interpretation. Each party to this Agreement
acknowledges that it has had the opportunity to be represented by counsel in the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby. Accordingly, any rule of law, including, but not limited
to, the doctrine of contra proferentem, or any legal decision which would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of the parties.

17.    Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number, as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

18.    Counterparts. For the convenience of the parties hereto, this Agreement
may be executed simultaneously in two or more counterparts, each of which will
be deemed an original but all of which shall constitute one and the same
instrument. An email or electronic scan in “.pdf” format of a signed counterpart
of this Agreement will be sufficient to bind the party or parties whose
signature(s) appear thereon.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SPIRIT OF TEXAS BANCSHARES, INC. By:  

 

Name:   Dean O. Bass Title:   Chairman and Chief Executive Officer COMANCHE
NATIONAL CORPORATION By:  

 

Name:   William K. Nix Title:   Chairman and Chief Executive Officer DIRECTOR

 

[NAME]

[Signature Page to Director Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

EXISTING CAPACITY